 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 560 
In the House of Representatives, U. S.,

June 19, 2009
 
RESOLUTION 
Expressing support for all Iranian citizens who embrace the values of freedom, human rights, civil liberties, and rule of law, and for other purposes. 
 
 
That the House of Representatives— 
(1)expresses its support for all Iranian citizens who embrace the values of freedom, human rights, civil liberties, and rule of law; 
(2)condemns the ongoing violence against demonstrators by the Government of Iran and pro-government militias, as well as the ongoing government suppression of independent electronic communication through interference with the Internet and cellphones; and 
(3)affirms the universality of individual rights and the importance of democratic and fair elections. 
 
Lorraine C. Miller,Clerk.
